Thompson, J.,
filed the following opinion, in which Woodavard, C. J., concurred.
The chief, if not the only object of written constitutions, is to limit the powers of government, whether they are to be exercised by the few or the many, and it is only by such means that the people can be assured against the encroachments of power. “ Eternal vigilance is the price of liberty,” in any form of government, so prone is power to advance beyond, rather than to recede, within its just limits. Resistance and bloodshed designed to rebuke and restrain it, have crimsoned the pages of *168history for ages; but it is to modern civilization the boast belongs of a remedy, in the limitations of constitutions and charters. But these, to be effectual, must be enforced. Neither times nor circumstances should claim exemption- from such limitations. The more turbulent the one, or pressing the other, the more need there is of adhering to them. When peace reigns, an enlightened people need to realize but little the fact of government. The time when it is the most to be valued and venerated, is, when commotion, excitement, peril, and war exist. Then all need its protection, and none are safe unless its orders are observed.
We have, I am happy to say, emerged from such a condition, and if we have passed through the ordeal, with even but little to condemn as infractions of the constitutions of our country, we may rejoice. If, on the contrary, their safeguards have been weakened or overthrown, it should be known, and the injury repaired as speedily as possible.
The political division of the sovereign power of the Commonwealth, into legislative, executive, and judicial, had for its object the same end which the constitution itself had, namely, the limitation of power; and it was supposed to be of value to the security of the principles of the constitution itself, and no doubt it is; but, notwithstanding the legislative power is conferred on a Senate and House of Bepresentatives, with a limited control on part of the executive, it often happens that all these are mistaken in the fact of the constitutionality of enactments ; so indeed may the judiciary be, but beyond their action there is no legal appeal; it is necessarily final.
Whether an act be constitutional or not is a judicial fact, to be determined by the application of principles and rules like any other fact, and if by the application of such rules and principles it is found to be violative of the constitution, it has no effect, because it is not a law. It is paradoxical to say a law is unconstitutional. To arrive at a conclusion that an act is not constitutional, is to announce that there is no law on the subject. It is true the current terms descriptive of such a result are, that the law is unconstitutional and void. The people should know that a court neither wills a law to be unconstitutional, nor are they in the least degree to be thought antagonistic to those who pass it, when they pronounce it so. We look at it as we do at the deed by which a man claims an estate, which if invalid we so declare without willing it to be so, or in any spirit of hostility to him for having claimed -under it; he may have done so in entire honesty, but that alone will not make his title good, if for good reasons it is bad. Nor will -the best and most patriotic intentions make that a law which contradicts the principles of the constitution or contravenes its prohibitions.
*169The elementary principle that governs in judging the constitutionality of an act of the legislature is, that until the contrary appear, it is to he presumed constitutional. This is due to the high official character of the bodies which have sanctioned it. He, therefore, who alleges the invalidity of an act, must establish that fact. In doing this, as it is in denial of the right to legislate in the particular instance, and as in the state constitution, whatever of legislative power is not withheld may be exercised, he must establish his position clearly and conclusively. For a- doubt about the power of legislation, in any given instance, is not equivalent to a denial of it. If, therefore, the clear principles of government, as disclosed by the constitution, either expressly or by necessary implication, condemn the act now under consideration, and others of like kind, we cannot, if we would, avoid saying so. Let us therefore proceed, with the utmost care, to see how this is, for it may not he disguised that the question in its consequences is of vast importance to the people of this C ommonwealth.
On the 25th of March 1864, when the act referred to in the complainant’s hill was passed, there had existed a state of war, between the United States and the so-called government of the “ Confederate States of America,” for nearly three years. It was war; so treated by all the branches of the government of the United States; in fact by all foreign powers. In consequence thereof, on the 3d of March 1863, an act was passed by Congress, known as the “ Conscription Law,” by which all able-bodied male citizens of the United States, and foreigners who had declared their intentions to become citizens, between the ages of twenty and forty-five years, were declared to constitute the “national forces” of the country, and made liable to perform military duty as soldiers, when called out by the President for that purpose. The law applied to and operated on every individual of the class, as was held by the majority of this court in the Conscription Cases, 9 Wright 238, and therefore each man was obliged finder the penalties due to desertion in times of war, to respond for himself, either by becoming a soldier, furnishing a substitute, or paying $300 commutation. It is an undoubted duty of all to sustain the state against its enemies, those who are able as soldiers in the field, and all others in some systematic form of contribution in money; always in constitutional governments levied by taxation.
Service m the field, at the call of the superior lord, was incident to the feudal tenures; and the same was due from the lords and their feudatories to the king. So the principle, not exactly as incident of tenure, has come to us, and must as a necessity exist in every government.
*170The aggregate of individuals in a state compose its forces, and it is only by this aggregation of service due by each man capable of bearing arms that an army can be raised. The service is personal, however called for, either by the state or general government, and of course whatever might be rendered as an equivalent for that service by the individual owing it, must also be personal and individual. However much any community may be interested in the creation of an army, it is not a matter of public concern that this or that man is liable to be called on to enter it. The state is bound to sustain him with the means of living while in it, and the modern rule is, to compensate him also for his services. This, however, is of grace on part of the state ; yet undoubtedly it is his duty to defend it if required, pay or no pay. But it would be a startling assumption to claim that the community, or any portion of it, are bound to contribute money to provide a substitute, to enable him to escape the service altogether! To maintain this would be at once a denial of the obligation, that each individual is, in his own person, bound to defend or aid in defence of the state in some of the modes which the state may prescribe. It is not easy to elucidate or prove the existence of what is self-evident, and that is the difficulty in the way in demonstrating that the service of an enrolled citizen, if drawn, is personal, or, if only liable to be drawn, the same. That it is individual and personal I think none can doubt.
It seems to me, if this be so, the authority conferred by Act of the 25th of March 1864, if it be of authority at all, and the validity of which we are now to determine, is plainly an act to authorize a tax for private and individual purposes, and not for a public or general purpose. Let us briefly analyze a portion of it.
The 6th section provides that the commissioners of the several counties be authorized to borrow such amounts of money as may be sufficient to pay to each non-commissioned officer and soldier, who may thereafter volunteer in the service of the United States from such county, and be credited to the quota thereof, in pursuance of a requisition of the President, a bounty of $800 each; and in case the county commissioners shall fail or neglect to do so, then the minor divisions, such as townships, boroughs, wards, and school districts are authorized to exercise the power for themselves. Then, by the 7th section, “ the county commissioners or school directors, road commissioners, or supervisors of any township; or the corporate authorities of any city, ward, or borough,” are authorized to issue bonds or certificates of indebtedness in the name of such county, township, borough, &c., with or without interest, and payable at such times as the authorities and party lending may agree upon ; and to lay and assess a tax or taxes on all property taxable for state and county purposes, to pay the same when due.
*171These provisions apply to the procurement of volunteers, but other provisions in the act go a great way beyond this, and require these county and subordinate authorities to borrow money and impose taxes, to comply with all agreements previously made by them without authority; and “ to refund advancements made to procure volunteers by any committee, special commissioners, individual, or individuals.”
Let it be noticed that not only soldiers to take the place of those that the Act of Congress designates, but that the self-created creditors of the district, become so in order to save themselves from services, are required to be paid their outlays. I do not think it necessary to give a synopsis of all the provisions of the act, and I forbear the attempt, with the expression of my conscientious belief, that from the foundation of the colony of Pennsylvania, or any other of the states, to the day of the passage of this act, no parallel to it can be found in the recklessness of power conferred, to create debts without limit or stint, and to authorize the assessment of taxes to any, even to 100 per cent, of the assessed value of the real and personal property of the people, if so much be required to pay the indebtedness authorized, at the time or times agreed upon. Call it by what name we may, its operation is a,surrender of the property of the people to the keeping of the local authorities, elected in view, in most instances, of ordinary local duties, and generally with no reference to qualifications for the exercise of such unlimited powers. In portions of the state it is a matter of public notoriety that 10, 15, 22, and even 36 per cent, on the assessed value of real estate, has, for this year, been levied under this authority, and that of special acts. I submissively ask, if this may be done under our constitutional government, is it any better than a despotism, especially in view of the fact that every particle of the service sought would have been secured without such a resort ?
I have endeavoured to show, and I think have succeeded in showing, that any man fit for military duty, enrolled under the Acts of Congress, owes a personal duty to the country to the extent which that law requires (it being declared constitutional in the decisions referred to), and that there is no real hardship in requiring him to perform it, because a condition of his membership of society, and reciprocal for a duty on part of government to protect him. This being so, the act in question is not that defenders of the country may be raised up by the fruits of taxation by local authority, but that those enrolled may not be called to fill the local quota, and that others may, by means of money raised from the people, be induced to take their places. What is this but taxation for the benefit of those designated to fill the quota in any district, be the number one,, two, or one hundred ? *172Each one of the number relieved is released from a debt he owes the country, and the community pays for it. Is not money raised for this purpose a private purpose ? The enrolled man must go if the wheel of the provost-marshal says so, or find a substitute, or pay a certain sum of money. These alternatives are his, and the public have nothing to do with them. It has no interest in the question of his compensation; the government calling him provides that. If the public can be assessed to raise the means to relieve him from going to the field, or providing a substitute, is this not solely his advantage, and not a benefit, in any sense, to the public ? The inquiry to be answered in this case is simply and singly this, Is it within any grant of legislative power, that the legislature may authorize taxation of the people to pay the debt, or discharge the private obligation of any individual in the community ? I need not argue as to the power of the state over money in its treasury; but can it delegate its power of taxation to a county or township to raise money for a mere private purpose ; for one citizen, or a dozen ? The service of the soldier, it is true, may secure a great public end, but his service is rendered, when required by the government, as a service owing in his own person, and under an obligation resting on him as a man and a citizen, and not on community. The purpose would be no less a private purpose than would an authority to tax the people to pay militia fines, or fines for non-attendance of jurors, or penalties enforced for the non-performance or violations of any statute law. The duty to perform the service or pay the penalty belongs to the individual and not to the public, although the public alone may be benefited by the service. Bounties and gratuities to soldiers are patriotic and commendable undoubtedly, but it is the duty of the government to pay them, if they be deemed necessary; or private liberality should provide them, but it is not a legitimate purpose of a township, ward, or borough to create debts for any such object. While there may be an implied duty to contribute by taxes to local public purposes, and the right to exercise legislative power may possibly be conferred to enable this to be done in some possible cases, yet for private purposes no law can compel it, and the authority of this court clearly stands for this.
In Sharpless v. The City of Philadelphia, 9 Harris 147, this was not only over and over again said, but it was only by escaping from the conclusion, that the purpose of county subscriptions to railroad corporations was not a private purpose and object, that it was arrived at at all. This was the strain of the case. Nothing that Chief Justice Black uttered on that point was in any way dissented from by those who concurred with him in the judgment; in fact it was the postulate of all their opinions.
He said: “ Taxation is a mode of raising money for public *173purposes; when it is prostituted to objects in no Way connected with the public interest or welfare, it ceases to be taxation and becomes plunder. Transferring money, from the owners of it, into the possession of those who have no title to it, though it be done under the name and form of a tax, is unconstitutional for all the reasons which forbid the legislature to usurp any other power not granted to them.” Again, “neither has the legislature any constitutional right to create a public debt, or lay a tax, or authorize any municipal corporation to do it for a mere private purpose.” * * * “ The right to tax depends on the ultimate use, purpose, and object for which the fund is raised, and not on the nature or character of the person or corporation whose intermediate agency is to be used in applying it. A tax for a private purpose is unconstitutional, although it passes through the hands of public officers.”
These were weighty and well-considered words, and marked a distinction which, had it been regarded, even if there had been no other protection against the legislation contained in the Act of 25th March 1865, would have saved the people of the state not less than forty millions of dollars, in addition to the legitimate expenses of the war which they ought cheerfully to pay. Corruption and bounty brokerage would have fared less sumptuously it is true, but the military service of the country would have been benefited by all the difference between hirelings gathered up, as was generally the case, to fill quotas, without regard to capacity, patriotism, or country, and good sound citizens. I grant that good men often availed themselves of these bounties, but they would have responded to the call of their country without them. The adventurer, bounty-jumper, and broker fattened on the fruits of this grievous mislegislation. The public service was positively injured by it.
It is history now, that the evils resulting from conferring on municipal corporations the power to tax themselves even for public purposes eventuated so oppressively as to move the people, almost Avith one accord, to amend the constitution, that such a thing might not occur again. Many counties, even to this day, groan beneath the weight of the burthen recklessly imposed by the exercise of these local legislators, empowered to bind them. What must the state of feeling in those regions be when “ swarms of officeholders” created by this, and laws of the kind, call for the substance of the people, to pay what has been squandered on persons, and ,for objects, that neither they nor their posterity may ever discover the benefit of, or authority for ? It was a sad expedient, this authority to municipal boards, even if legal. We had Federal authority clothed with ample power to raise the necessary taxes for the war, and to appropriate it to purposes the most *174beneficial to the canse of all. This was a clear constitutional right, guarded not only by every legal protection, but to be administered, in the face of the nation, and subject to receive either its approval or condemnation. It seems to me that even the warmest advocate of township, ward, or school-district legislation, will hardly claim for them a much superior opportunity of judging accurately, as to what was best to be done for the “ common defence and. general welfare,” than Congress; and yet nothing but a thorough conviction of this ought to have justified the transfer of such legislation or power to such bodies. I admit that this court has no power to correct unwise legislation ; bad it may be, but if only so, we cannot interfere ; it is not our business to rebuke it, but it is a significant symptom that it is unauthorized if so oppressive to the people as this legislation must prove. The constitution is the only safeguard in times of danger — to abandon -the safeguard is equalled only by the wisdom that would abandon a secure anchorage in a storm, to run the chances of being stranded on a lee-shore.
In Phila. Asso. for the Relief of Disabled Firemen v. Wood, 3 Wright 72, this court refused to aid the recovery of money secured by bond to be paid to the association, as a duty or impost .authorized by the legislature, in consideration of a license as a foreign insurance agent. It was thought to be repugnant to rightful legislation, to grant a privilege to a company on terms of its paying a duty, or impost to a private association of individuals. Lowrie, C. J., said, in delivering the opinion, “ a tax is an imposition for the supply of the public treasury, and not for the supply of individuals or private corporations, however benevolent they may be.” And I will add, or patriotic, unless it be a public duty. I hold, therefore, without hesitancy, that the act in question which proposes to authorize the corporations named to create debts and assess taxes to pay bounties is void; because the purpose is private and not within any grant of power to the General Assembly; and being so is unconstitutional and not a law. This view is not all. It only regards the misconstruction of the powers conferred by the constitution, but it touches not those denied or prohibited. There is no essential difference, however, in the effect of an adverse conclusion, on either principle. For there is just as little right to exercise powers not granted, as those prohibited. The same word might not characterize both, and that is the only difference.
In 1857 the people of the Commonwealth thought it necessary to establish limitations on the subject of state and local indebtedness, and they very clearly defined those they desired in Art. II. A certain amount of indebtedness was fixed as the limit beyond which the state could not go, excepting to suppress insurrection, *175defend the state in time of war, or redeem the present indebtedness of the state. And she was forbidden in any manner to pledge or loan her credit to “ any individual, company, corporation, or association, or to become a joint owner or stockholder in any company, corporation, or associationor assume the debt, or any part thereof, of any county, city, borough, or township, or corporation, unless such debt shall have been contracted to enable the state to repel invasion, suppress domestic insurrection, defend itself in times of war, or to assist the state in the discharge of any portion of its indebtedness. So much for the limitations on the legislature in regard to the state. They are clear and plain, and the objects, the security of the people from the dangers of inordinate burthens and taxation, to pay debts contracted under excitement or otherwise, is palpable in every word. The next clause limits the authority of the legislature equally explicitly in regard to the municipal divisions of the state. It is as follows: “ The legislature shall not authorize any county, city, borough, or township, or unincorporated district, by virtue of a vote of its citizens, or otherwise, to become a stockholder in any company, association, or corporation, or to obtain money for, or loan its credit to, any corporation, association, institution, or party.”
The inquiry by one of the counsel for complainant, “ can there be a doubt that the amendment was intended to cover everything outside of the legal and legitimate current expenses for the lawful administration of the government of the county, borough, or township,” has not been, and cannot be, satisfactorily answered negatively. State, county, borough, city, and township had grievously sinned in the creation of debts under the constitution. To restrain this disposition, in all time to come, was the object of the people in this legislation. This is the plain, obvious meaning of these provisions, and this is just the rule by which constitutional provisions are to be interpreted: 9 W. & S. 127; 5 Wright 454. The enumerated classes to which the prohibition extends, cover by all fair interpretation every artificial or natural person or thing that can use money. Government, church, state, society, corporation, association, institution, person or persons, are all included in the terms used., If technicality may find any way of escape from the generality of the prohibition, I am not ingenious enough to discover how. But we are not allowed the use of such a process to sap and mine the buttresses of the constitution. It is the legislation of the people we are to deal with, and it is to be read and obeyed in the plain meaning of the words they have chosen to use. This is the judicial rule also, and must be observed. Now, it matters not, in this view of the subject, whether the bounties to be paid by money to be borrowed, by counties, townships, &c., are in aid of the United States, the state, individuals liable to be *176drafted, "or those who have advanced money to encourage volunteering, or to comply with contracts made with volunteers. All these are either corporations, associations, or parties. A government is a corporation aggregate. It never dies, and it is this that gives it immortality. All its people die in succession, but still it lives ; the king is a corporation sole: 1 Black. Com. 458-9 ; and so is a bishop. Government is also an institution; and if it should ever enter the brain of any school district authority, or supervisor of a township, to lend the credit of his department to the United States, here is, fortunately, authority to prevent it. tí would be, however, to impute an extreme of folly and absurdity to the legislature, far beyond that which might lead to constitutional mistakes, to suppose that the authority to raise bounties was given to aid the government of the ■ United States, already armed with the amplest power, as was said by a majority of this court in the Conscription Cases, 9 Wright, to compel each individual man to enter the military service on its own terms. But even if the folly could be imputed, which decency forbids, the legislature never had the right to grant the power for any such purpose. It was not granted to them to authorize such “ entangling alliances.”
The authority given to these corporations is to borrow money, to repay advancements by individuals and committees, and. to relieve enrolled citizens from the draft. These purposes may not be included in the prohibition to borrow money for any corporation, association, or institution. This is admitted; but it is demonstrably clear “ that any party,” the aid of which is also prohibited, does include all these. Whom do these words describe, if not persons not embraced in the terms “ corporations,” “ associations,” or “ institutions” ? We have seen that these last are large terms, and they embrace every person except private individuals. As the expression “ party” was not used to describe those embraced by the preceding terms, it must have some application, and to what can it have application excepting to the class not embraced by them, which must be unassoeiated individuals ? " The other classes being embraced by the preceding terms, we must give effect to this expression. Nobody ever heard of a constitutional provision being discarded as meaning nothing. This, however, must come to pass before we can find constitutional authority for the borrowing and consequent taxation authorized by these bounty laws. The words used mean unassoeiated or private individuals, or they mean nothing. Such purpose is prohibited.
The third definition of the word “party” by Webster is “.one concerned or interested in an affair” (e. g.) “he was not a party to the trespass or affray ;” “he is not a party to the contract or agreement.” We know its ordinary sense is even more extensive *177in its application to individuals than this. We say of one, he is a party to be trusted, benefited, or a party proper to be employed, or a party to be avoided, and the like. All these expressions apply as well to individuals as to associations, contractors, or litigants. There is no sense, whatever, in which it can be used in this amendment, but to individuals. But even if there be, the prohibition is no less positive. The power given by the act was to encourage volunteering, no matter whether it be a pecuniary benefit to the party volunteering or to the party who escaped the draft. It was authority to pledge the credit of the municipality to borrow money to be redeemed by taxation, for a u party” and this the people have said, with what effect this decision will show, should not be done.
Of a constitution, Marshall, C. J., in McCullough v. Maryland, 4 Wheat. 397, said, “ Its nature, therefore, requires only that its great outlines should be marked, its important objects designated, and the main ingredients which compose those objects must be deduced from the nature of the objects themselves.” The words in this amendment mark distinctly enough the outline and object to be attained, and we must absolutely close our eyes to avoid seeing that corporate indebtedness beyond the purposes expressly allowable, created by irresponsible and unfit agents or any agents, and to be followed by onerous taxes, was the thing intended to be guarded against. And it is just in times of public excitement and alarm that such a provision is a protection.
There may be persons constituted to believe that the only object of the constitutional amendment was to prevent a recurrence to municipal subscriptions to railroads or other corporations, and that everything outside of that and within the “ omnipotence of parliament” remained as it was. T cannot believe that thus thought the people. It is evident that everything not legitimate to corporate purposes was intended to be forbidden. The words used are broad enough for this. Shall we dwarf their significance to suit the tide of the times ? We ought to have no choice but to give them the construction they ordinarily bear and the effect intended ; this would effectually prevent corporate indebtedness to aid even the Union in carrying on a war, or any other party, outside of the sphere of legitimate municipal operations. It would inevitably condemn such authority as is given by this act and all other like acts.
There is still another objection to this act, and to which much force in argument was directed at both hearings of this case. In one sense, it arises out of a conflict of authority between national and state legislation; or rather it involves the rights and privileges of the citizens of a state, secured by the Constitution of the United States, the benefit of which they may lawfully claim. *178More distinctly, it is this: Congress has, by express grant, power to declare war, raise and support armies, and maintain a navy. It is invested also with express power to pass all laws proper and necessary to execute these powers. Among these are the right to call for soldiers, and to impose taxes to carry on the operations of the army and meet the general expenses of the war. Roth of these powers Congress had exercised before the passage of any of these acts, and the question now is, can the state authorize a taxation of the people for the same object ? I do not doubt the right of a state to raise money and men to defend herself from invasion; but this must be the real object, and not a pretext. Casuists might argue that the defence of the state is involved in the success of the national arms ; for peradventure in case of failure, invasion might ensue as the result of that failure. But such meaning is inadmissible ; it would justify state armies whenever the necessity for a national army should exist, and thus endanger the defeat of the Federal authority altogether. Whenever a war is waged by authority of Congress, and full power on the .subject by the National Government has been exercised, I cannot comprehend the right of a state to interfere, except in case of actual invasion; and then the interference must be for that purpose primarily, and not secondarily, or as a consequence to flow from want of success against the common enemy. The case of Houston v. Moore, determined by this court, and reported in 3 S. & R. 169, and affirmed in the Supreme Court of the United States, 5 Wheat. 1, has been referred to for an opposite doctrine. This is a mistake. The penalty inflicted by the court-martial in that case was under a state law, copied, it is said, from an Act of Congress; but the action of the court-martial was sustained because the penalty was incurred for disobedience to the orders of the state executive, and before the delinquent had entered the service of the United States at all. The President had made a requisition on the state for a portion of its militia, and, in the process of furnishing it, the offence was committed, and the soldier punished for disobedience to state orders before the Federal authority attached. It was on this ground the case was decided and affirmed in the Supreme Court of the United States. But the opinion of Washington, J., describing a case where Congress has exercised authority, is very direct and in point in support of the position assumed by the counsel for the complainants. “ If in a specified case,” says the judge,“ the people have thought proper to bestow certain powers on Congress as the safest depository of them, and Congress has legislated within the scope of them, the people have reason to complain that the same powers should be exercised at the same time by the state legislatures. To subject them to the operation of two laws upon the same sub*179ject, dictated by distinct wills, particularly in a case inflicting penalties, is, to my apprehension, something very like oppression. In short, I am altogether incapable of comprehending how two distinct wills can at the same time be exercised in relation to the same subject, and be effectual and at the same time compatible with each other. If they correspond in every respect, then the latter is idle and inoperative; if they differ, they must, in the nature of things, oppose each other, so far as they do differ. If one imposes a certain punishment for a certain offence, the presumption is that this was deemed sufficient under all the circumstances, and the only proper one. If the other legislature impose a different punishment in kind or degree, I am at a loss to conceive how they can both co-exist together.”
Nothing could more happily express the true idea of the position than this, and goes far to prove its correctness. If Congress impose a tax which it deems sufficient for the war, the people must obey, because they have ordained that the Constitution of the United States, and Acts of Congress passed under its authority, shall be the supreme law of the land. This is their constitution and their delegation of authority. Must they also obey another supreme law emanating from the state on the same subject ? This exercise of the war power was delegated to Congress, and not reserved to the states or people. The people must submit to the authority they have given Congress, but surely ought not to be compelled to submit to a duplicate exaction by the state, much less by every petty municipal authority that the legislature may authorize to try its hand at taxation. Indeed, we have heard an argument of the possibility of a state navy, under, it is true, the idea of a defensive necessity. This idea seemed to me wrapped in a sophism, accidental no doubt, which, in its peculiar connection, was made to assert that defence is often best secured by an offensive movement, and as the state is* authorized to repel invasion she may anticipate it, and send her navy and army abroad to make the assault to prevent the anticipated invasion. This would be good policy on part of a State retaining all its rights and powers over peace and war, but not of a state in the American Union. Such doctrines go far beyond my notion of state rights; but are not at all irrelevant in arguing the point assumed by the defendants.
The harmony of our complex yet simple system of government, is only to be preserved by a strict regard to the operation of its parts, within their assigned limits. A disregard of this will bring, and has brought on, collision between the parts, and will necessarily threaten the evils of discord and perhaps again war. The error in what is contended for on part of the defendants, is in mistaking the right of a state to repel invasion as a war power *180in all its senses. It is so in a limited sense only; beyond that, the government of the United States has charge and jurisdiction of the matter. A state cannot make war to prevent anticipated invasion. This belongs alone to the Federal Government. The power of the state is by both federal and state constitutions confined to repelling invasion when it attempts to cross her borders. This mischievous act and its confreres have resulted from the error, that the Federal Government either possessed less power than it does, or the state more ; and the interference by the latter, to put the best possible face on it, is to assist the former to raise an army. The former, unfortunately, however, for the exercise of authority by the latter, had fully exercised all the powers it deemed necessary to the end in view; this left the latter without any right to interfere in any manner whatever. This legislation, therefore, in my opinion, can neither stand on the right to find soldiers in relief of the enrolled citizen, nor in the exercise of a war power by the state, not applicable to the case of invasion. Nothing like this was threatened at the time, and there is not the remotest reference in the act to the necessity of soldiers for any such purpose.
These are my views of this momentous question; a question involving a debt — large enough for a nation — to be borne if such views are not to be held for law, by the people of a state burthened by a heavy state debt, by the extravagance of former municipal subscriptions, and by its full share of an enormous national debt. The people have always discharged their duty faithfully to state creditors, and will do so; but it is grievous indeed, if they are to be ground down by impositions against which they have endeavoured, most faithfully endeavoured, but in vain, to provide a protection. I am in favour of granting this injunction.